DETAILED ACTION
This office action is a response to an application filed on 01/16/2020 in which claims 1-10 are pending for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108106216, filed on 02/25/2019 which papers have been placed of record in the file.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/16/2020 is being considered by the examiner.
Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102 (AIA )
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michishita et al. Pub. No.: US 20120038341 A1 hereinafter Michishita.
Regarding claim 1, Michishita discloses a voltage converting apparatus (fig.1: switching regulator 1, para. [0032]), comprising: 
a comparison circuit (3, 4), generating an error signal (fig.1: the error voltage opout from the error amplifying circuit 3, para. [0037]) according to an output voltage (Vfb) and a reference voltage (Vr1, para. [0036]), and comparing the error signal (opout) with a compensated feedback signal (Vc) to generate a comparison result (PWMOUT); 
a compensation signal generator (11, 10, 12), providing a compensation signal (compensation slope voltage Vslp, paras. [0050], [0055]) held to equal a reference grounding voltage (the ground voltage GND, para. [0051]) at a first time interval (T1) in an enable period in a working cycle (e.g. see Vc ground, PHS, NLS, annotated fig.2 below, fig.3), setting the compensation signal (Vslp) to be a ramp signal (Vc) at a second time interval (T2) in the enable period (e.g. see Vc ramp, annotated fig.2 below, fig.3), and generating the compensated feedback signal (the ramp voltage Vc, para.[0051] indicates Vslp falls to the ground voltage GND, as a result Vc falls to the ground voltage GND) according to a feedback signal (Vsen, paras. [0050], [0055]) and the compensation signal (Vslp, para. [0038]); and 


    PNG
    media_image1.png
    579
    851
    media_image1.png
    Greyscale

a voltage converter (fig.1), having an inductor (L1), generating a control signal (PHS, NLS, para. [0051]) according to the comparison result (PWMOUT, para. [0037]), providing a drive signal (LX, para. [0051]) according to the control signal, and performing a voltage converting operation (paras. [0050]- [0053]) according to the drive signal (LX) through the inductor (L1), to convert an input voltage (Vin, paras. [0037], [0047]) into the output voltage (Vout, para. [0051]), 
wherein the feedback signal (Vsen) is generated according to a current on the inductor (iL, para. [0034], [0047]).
Regarding claim 2, Michishita discloses the voltage converting apparatus as claimed in claim 1, wherein a duty cycle of the control signal (e.g. see control signal PHS, 
Regarding claim 3, Michishita discloses the voltage converting apparatus as claimed in claim 1, wherein the compensation signal generator (11, 10, 12) adds the compensation signal (Vslp, para. [0055]) with the feedback signal (Vsen, paras. [0037], [0043], [0051]), to generate the compensated feedback signal (Vc).
Regarding claim 4, Michishita discloses the voltage converting apparatus as claimed in claim 1, wherein the compensation signal generator (11, 10, 12) comprises: 

a compensation signal decision circuit (11, 10), calculating a voltage difference according to the output voltage and the input voltage (para. [0047] indicates an increasing rate of the inductor current iL regarding time is proportional to a voltage difference between input voltage Vin and the output voltage Vout), determining the first time interval and the second time interval according to the input voltage and the voltage difference (para. [0047]), providing the compensation signal (Vslp) held to equal the reference grounding voltage at the first time interval (see annotated fig.2 above), and setting the compensation signal to be the ramp signal (Vc) at the second time interval (see annotated fig.2 above); and 
a voltage operator (12), coupled to the compensation signal decision circuit, performing an arithmetic operation (e.g. adding) on the compensation signal (Vslp) and the feedback signal (Vsen) to generate the compensated feedback signal (Vc).
Claim Rejections - 35 USC § 103(AIA )
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

9.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Michishita et al. Pub. No.: US 20120038341 A1 hereinafter Michishita in view of Hang et al. Pub No.: US 20160006352 A1 hereinafter Hang.
Regarding claim 5, Michishita discloses the working cycle decision circuit (fig.1: 13, 9), but fails to disclose a first current source, generating a first charging current according to the input voltage and a resistance value; 
a first capacitor, receiving the first charging current to generate a first voltage, wherein the first voltage is a ramp voltage; 
a first comparator, receiving the first voltage and a second voltage generated according to the input voltage, comparing the first voltage with the second voltage to generate a setting signal; and 
a first reset switch, coupled to the first capacitor in parallel, receiving the setting signal, and performing a discharging operation to the first capacitor according to the setting signal.
However, Hang discloses the voltage converting apparatus as claimed in claim 4, wherein the working cycle decision circuit (fig.3: 14) comprises: 
a first current source, generating a first charging current (Ic, para. [0031]) according to the input voltage (fig.1: Vin, para. [0018]) and a resistance value (Rf, paras. [0021], [0029]); 

a first comparator (A2, para. [0031]), receiving the first voltage (Vr) and a second voltage (Vth para. [0032]) generated according to the input voltage (Vin), comparing the first voltage (Vr) with the second voltage (Vth) to generate a setting signal (CLK, para. [0031]); and 
a first reset switch (Sc, para. [0032]), coupled to the first capacitor (Cc) in parallel, receiving the setting signal (CLK), and performing a discharging operation (paras. [0031], [0032] indicate discharge) to the first capacitor (Cc) according to the setting signal (CLK).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Michishita’s invention with the first current source, first capacitor, first comparator, first reset switch as disclosed by Hang in order to improve the control precision of the switch-type converter and to obtain high frequency control (para. [0052] of Hang).
Regarding claim 6, Michishita discloses the voltage converting apparatus as claimed in claim 5, wherein the compensation signal decision circuit (11, 10) comprises: 
a front stage circuit (10), calculating the voltage difference according to the output voltage (Vout) and the input voltage (e.g. see fig.2: Vout, iL, note: the duty cycle of the one switch defining the ratio of the output voltage to an input voltage), and determining the first time interval (e.g. see above annotated fig.2, T1) and the second time interval 
an output stage circuit (11), coupled to the front stage circuit (10), providing the compensation signal (Vslp) held to be equal to the reference grounding voltage at the first time interval (e.g. see Vc at T1, annotated fig.2 above, fig.3, para.[0051] indicates Vslp falls to the ground voltage GND, as a result Vc falls to the ground voltage GND), and setting the compensation signal to be the ramp signal at the second time interval (e.g. see Vc at T2, annotated fig.2 above, fig.3).
10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Michishita et al. Pub. No.: US 20120038341 A1 hereinafter Michishita in view of Hang et al. Pub No.: US 20160006352 A1 hereinafter Hang and further in view of Chen Pub No.: US 20140167716 A1 hereinafter Chen.
Regarding claim 7, Michishita fails to disclose the front stage circuit comprises: 
a second current source, generating a second charging current, wherein a current value of the second charging current is equal to a current value of the first charging current; 
a second capacitor, receiving the second charging current to generate a third voltage, wherein the third voltage is a ramp voltage; 
a second comparator, receiving the third voltage and a fourth voltage generated according to the input voltage and the output voltage, and comparing the third voltage with the fourth voltage to generate an activation signal; and 

However, Chen discloses the voltage converting apparatus as claimed in claim 6, wherein the front stage circuit (figs.4, 5: 14) comprises: 
a second current source, generating a second charging current (fig.5: I2, para. [0030]), wherein a current value of the second charging current (I2) is equal to a current value of the first charging current (I1, para. [0032]); 
a second capacitor (Ci), receiving the second charging current (I2) to generate a third voltage (Vp), wherein the third voltage is a ramp voltage (paras. [0035], [0028]); 
a second comparator (50), receiving the third voltage (Vp) and a fourth voltage (Vm, para. [0035]) generated according to the input voltage (paras. [0032], [0033]) and the output voltage (para. [0034]), and comparing the third voltage (Vp) with the fourth voltage (Vm) to generate an activation signal (figs. 4, 5: Ton); and 
a second reset switch (SW), coupled to the second capacitor (Ci) in parallel, receiving the setting signal (PWM), and performing a discharging operation to the second capacitor (Ci) according to the setting signal (PWM, paras.[0031], [0035]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Michishita and Hang’s inventions with the front stage circuit comprises a second current source, a .
11.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Michishita et al. Pub. No.: US 20120038341 A1 hereinafter Michishita in view of Hang et al. Pub No.: US 20160006352 A1 hereinafter Hang in view of Chen Pub No.: US 20140167716 A1 hereinafter Chen and further in view of Goncalves et al. Pub. No.: US 20140266117 A1 hereinafter Goncalves.
Regarding claim 8, Michishita discloses the voltage converting apparatus as claimed in claim 7, wherein the output stage circuit (11, 10, para. [0051]) comprises: a reference grounding end, controlled by the activation signal (PWMOUT) to provide the reference grounding voltage (the ground voltage GND, para. [0051]) to generate the compensation signal (Vslp) at the first time interval (e.g. see T1, Vc, PHS, NLS, annotated fig.2 above, fig.3); and at the second time interval, so as to generate the ramp signal (e.g. see Vc, annotated fig.2 above, fig.3),
but Michishita fails to disclose a third current source, generating a third charging current; a third reset switch, coupled between the third current source and a reference grounding end, and 
a third capacitor, coupled to the third current source, receiving the third charging current to perform charging at the second time interval, so as to generate the ramp signal.

a third current source (123), generating a third charging current (I1); a third reset switch (121), coupled between the third current source (I1) and a reference grounding end, controlled by the activation signal (RSET) to provide the reference grounding voltage (e.g. a reference ground voltage, para. [0014]) to generate the compensation signal (Vramp) at the first time interval (e.g. see fig.2, RSET is high state and Vramp is reset to a constant value e.g. ground, para. [0015]); and 
a third capacitor (C2), coupled to the third current source (123), receiving the third charging current (I1) to perform charging at the second time interval (e.g. see fig.2, a period T, para. [0015]), so as to generate the ramp signal (Vramp).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Michishita, Hang and Chen’s inventions with the third current source, generating the third charging current; the third reset switch, and the third capacitor as disclosed by Goncalves in order to allow lower input voltages and/or higher charge currents (para. [0024] of Goncalves).
Regarding claim 9, Michishita discloses wherein the second comparator (fig.1: 8) is an operational amplifier (para. [0038]), a positive input terminal of the operational amplifier receives the third voltage (error voltage opout), a negative input terminal of the operational amplifier receives the fourth voltage (Vr2), and an inverting output terminal of the operational amplifier generates the activation signal (CMPOUT).

However, Goncalves discloses the voltage converting apparatus as claimed in claim 8, wherein the third reset switch is a transistor (fig. 1:121, para. [0014]), a first terminal of the transistor (121) is coupled to the third current source (123), a second terminal of the transistor (121) is coupled to the reference grounding end to receive the reference grounding voltage (a reference ground voltage, para. [0014]), and a control terminal of the transistor receives the activation signal (RSET); 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Michishita, Hang and Chen’s inventions with the third current source and the third reset switch, as disclosed by Goncalves in order to allow lower input voltages and/or higher charge currents (para. [0024] of Goncalves).
12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Michishita et al. Pub. No.: US 20120038341 A1 hereinafter Michishita in view of Hang et al. Pub No.: US 20160006352 A1 hereinafter Hang and further in view of Chen Pub No.: US 20140167716 A1 hereinafter Chen.

Regarding claim 10, Michishita discloses the voltage converting apparatus as claimed in claim 7, wherein the second comparator (fig.1: 8) comprises: 
an operational amplifier (para. [0038]), having a positive input terminal receiving the third voltage (error voltage opout), and a negative input terminal receiving the fourth voltage (Vr2); and 
an inverter (fig.4: 24 of 13, para. [0064]), having an input terminal coupled to a forward output terminal of the operational amplifier (figs.1, 4: CMPOUT), and an output terminal generating the activation signal (figs.1-5, OSCEN, paras. [0065], [0066]-[0068]).
Examiner's Note:
13.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
14.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
15.	The prior art made of record (see attached PTO-892, E-M, page 2) and not relied upon is considered pertinent to applicant's disclosure.
Qiu et al. Pub. No.: US 20140197811 A1 discloses a conversion circuit as shown in figs.6 and 7.
CONTACT INFORMATION
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Htet Z. Kyaw/ (09/27/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837